DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on 12/30/2020.  
Claims 1-20, 25-26, and 28 have been canceled.  
Claims 21-24, 27, and 29-44 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. WI-FI, WIMAX, BLUETOOTH, IPOD, VXWORKS, JAVA, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 27, and 29-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description a second layer 152 of the dock can be generated for display above the dock 150, allowing additional icons (134, 136, 138, 140) to be presented to the user for further navigation” (in paragraph 34 and figure 2D).  It does not describe whether or not icons of the additional icons are associated with a different application from applications associated with icons in the dock.  Figure 3A shows a dock that appears to be similar to the additional icons in figure 2D.  Assuming they refer to the same icons (note, however, that the specification does not specifically describe that they are the same), the specification still does not describe that the application associated with these icons are not one of the applications in the operating system dock described in paragraph 35 (e.g. the user potentially uses the operating system dock to access an application, which then generates the application-specific dock that has icons related to that application).  As such, the claims lack written description.

Response to Arguments
With respect to objections to the specification, applicant has noted paragraph 63 with respect to VXWORKS, which states “an embedded operating system such as 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 21-22, 27, 31-33, 36, 39, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1).
As per independent claim 21, Hinckley teaches a method, comprising at an electronic device with a display and one or more input devices (e.g. in paragraph 43-44, “display device 108 of the computing device 102 using touchscreen”): displaying a user interface on the display (e.g. in figures 1 and 3 showing an interface, and paragraph 45); while displaying the user interface on the display, detecting, via the one or more input devices, an input that includes movement of an input in a first direction (e.g. in paragraph 73 and figure 6, “moves across the bezel and onto the display device 608 in the direction”); in response to detecting the input that includes the movement, in accordance with a determination that the movement of the input corresponds to crossing a first virtual boundary without crossing a second virtual boundary that is further from an edge of a visible area of the display than the first virtual boundary, displaying, on the display, a dock that includes a plurality of application icons for selecting applications to be displayed (e.g. in paragraphs 73-74, “bezel menu [including] icons or slots is associated with a different functionality such as, for example, paint functionality, pen functionality, note functionality, object ”); while displaying the dock on the display, detecting, via the one or more input devices, an additional input that includes additional movement of an input in the first direction (e.g. in figures 6-7 and paragraph 78); and in response to detecting the additional input that includes the additional movement, in accordance with a determination that the additional movement of the additional input corresponds to crossing the second virtual boundary, updating the display to include the dock and an additional affordance for further navigation (e.g. in paragraph 78, “a bezel gesture that has dragged across icon or slot 614 to access functionality associated with a post-it note”, crosses boundary of icon/slot), but does not specifically teach additional affordances for further navigation that are associated with at least one different application that is different from applications associated with the plurality of application icons in the dock.  However, Roberts teaches displaying additional affordances for further navigation (e.g. in figures 7B-7C and 8 and paragraphs 70-71).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hinckley to include the teachings of Roberts because one of ordinary skill in the art would have recognized the benefit of facilitating organization of many affordances.  Ewing teaches affordances that are associated with at least one different application that is different from applications associated with a plurality of application icons in a dock (e.g. in paragraphs 74 and 113, dock including people icon that is associated with “people-centric interface” [i.e. application] and “each lower level stack may represent a different application”, and/or Calendar, “FACEBOOK”, “TWITTER”, etc., and/or “each of the ” and in figures 13A).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Ewing because one of ordinary skill in the art would have recognized the benefit of facilitating navigation of applications (further amounting to a simple substitution that yields predictable results).   
As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches in response to detecting the input that includes the movement: in accordance with a determination that the movement of the input does not correspond to crossing the first virtual boundary and does not correspond to crossing the second virtual boundary, forgoing displaying the dock and the additional affordances on the display (e.g. Hinckley, in figure 3 and paragraph 61).
As per claim 27, the rejection of claim 21 is incorporated, but Hinckley does not specifically teach wherein the dock is displayed at a bottom of the display.  However, Roberts teaches displaying a dock at a bottom of a display (e.g. in figure 4B).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teachings of Roberts because one of ordinary skill in the art would have recognized the benefit of placing the dock in well-known locations, amounting to a simple substitution that yields predictable results.   
Claims 31, 33 and 36 are the device claims corresponding to claims 21, 22 and 27 and are rejected under the same reasons set forth and the combination further teaches one or more processors and memory storing instructions (e.g. Hinckley, in paragraphs 150-152).
.

Claims 23-24, 34-35, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1) as applied above, and further in view of Baudisch (US 20040150664 A1).
As per claim 23, the rejection of claim 21 is incorporated, and the combination teaches prior to the movement of the input corresponding to crossing the first virtual boundary and in response to detecting the input, displaying, on the display, a portion of the dock that includes the plurality of application icons for selecting applications to be displayed (e.g. Hinckley, in figure 3 and paragraph 62), but does not specifically teach that includes the movement.  However, Baudisch teaches other than (i.e. including prior to) movement of an input corresponding to crossing a first virtual boundary and in response to detecting the input that includes a movement, displaying, on a display, a portion (e.g. in paragraphs 12 and 62, and figure 8).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teaching of Baudisch because one of ordinary skill in the art would have recognized the benefit of additionally and/or alternatively allowing a user to quickly and easily access and/or determine relevant icons.
after displaying the portion of the dock, detecting withdrawal of input from a respective region of the user interface associated with the display of the portion of the dock, wherein detecting withdrawal of the input includes detecting the input crossing a third virtual boundary that corresponds to an edge of the respective region of the user interface; and in response to detecting the withdrawal of the input from the respective region of the user interface, ceasing to display the portion of the dock on the display.  However, Baudisch teaches after displaying a portion, detecting withdrawal of input from a respective region of a user interface associated with display of the portion, wherein detecting withdrawal of the input includes detecting an input crossing a third virtual boundary that corresponds to an edge of the respective region of the user interface and in response to detecting the withdrawal of the input from the respective region of the user interface, ceasing to display the portion on the display (e.g. in paragraphs 77-78 and figure 12).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teaching of Baudisch because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily remove the portion.
Claims 34-35 are the device claims corresponding to claims 23-24 and are rejected under the same reasons set forth.
Claims 40-41 are the medium claims corresponding to claims 23-24 and are rejected under the same reasons set forth.

Claims 29-30, 37-38, and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al. (US 20110209088 A1) in view of Roberts et al. (US 20100083190 A1) and Ewing et al. (US 20110296351 A1) as applied above, and further in view of Ludolph et al. (US 5745096 A).
As per claim 29, the rejection of claim 21 is incorporated, but the combination does not specifically teach wherein displaying the dock on the display includes displaying an animation of the dock appearing to move onto the display from off of the display.  However, Ludolph teaches displaying a dock on a display including displaying an animation of the dock appearing to move onto the display from off of the display (e.g. in column 9 lines 35-41, column 11 line 59 – column 12 line 3, and column 16 lines 53-67, e.g. “opens Desk Drawer by "animating" upwards… from the bottom”).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of the combination to include the teaching of Ludolph because one of ordinary skill in the art would have recognized the benefit of providing feedback to the user.
As per claim 30, the rejection of claim 29 is incorporated, and the combination further teaches wherein the animation includes shifting the user interface upwards on the display as the dock moves upwards onto the display (e.g. Ludolph, in column 11 line 59 – column 12 line 3, handlebar/sliver reads on “user interface”).  
	Claims 37-38 are the device claims corresponding to claims 29-30 and are rejected under the same reasons set forth.
Claims 43-44 are the medium claims corresponding to claims 29-30 and are rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, 
Schulz et al. (US 20080229232 A1) teaches “when bump control 311 appears on screen, it can be animated by a variety of visual effects. By doing so, the user interface becomes more interactive and aesthetically pleasing. For example, in one embodiment, bump control 310 slides out of bump area 310 onto the screen… By moving through a series of intermediate locations, over time, before arriving at a final location, the user may easily ascertain, by looking at the screen, that bump control 311 is becoming available for use” (e.g. in paragraph 43).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        04/09/2021


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176